DETAILED ACTION
This action is in response to applicant's amendment filed 07/28/21.
The examiner acknowledges the amendments to the claims.
Claims 1-2 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot in view of the new grounds of rejection set forth in this office action, including reference to annotated Figure 3 of the Olympus reference provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al., hereinafter “Murakami” (U.S. Pub. No. 2008/0161845) in view of “Olympus” (JP 3-57202 Y2) (both references cited in IDS filed 07/19/2018, wherein the Olympus reference has an English translation).
Regarding claims 1-2, Murakami discloses a cannula (cannula B) for piercing an eyeball during an ophthalmic operation (see paragraphs [0047]-[0048]), comprising:
a pipe (cannula portion 10; see Figures 1A-2C);
a cylindrical base (socket 15; see Figures 1A-2C, 4A-5C) fitted together with a circumference of a base end of the pipe;
a surface over the base end of the pipe (surrounding a main body 1; Id.); and 
a slit (through which a main body 1 is inserted and held; Id.) passing through a center of the surface.
	However, Murakami does not disclose a resin cap comprising a cover surface covering a surface of the base end of the pipe, and the resin cap comprising a side surface covering a cylindrical side surface of the base, and wherein an outer diameter of a cylindrical side surface of the base at a position where the cylindrical side surface of the base touches the side surface of the cap is larger than an inner diameter of the side surface of the cap.  Murakami further does not disclose the slit being linear, and the outer diameter of the cylindrical side surface of the base orthogonal to the slit is larger than the inner diameter of the side surface of the cap, and the outer diameter of the 
	In the same field of endeavor, namely introducer devices, Olympus teaches in Figures 3-4 a resin cap (restricting plug 55 is made of rubber; see page 1 of English translation) comprising a cover surface 55b covering a surface of a base end of a pipe 36, and the resin cap comprising a side surface 55a/56 covering a cylindrical side surface 51 of a base, and wherein an outer diameter d2 of a cylindrical side surface of the base at a position where the cylindrical side surface 51 of the base touches the side surface 55a/56 of the cap is larger than an inner diameter d1 of the side surface of the cap, such that when the cap is coupled to the base, it causes compression of the base (see page 3 of English translation).  
Olympus further teaches a slit 60 being linear (see annotated Figure 3; the slit 60 extends linearly from a proximal end to a distal end, or from surface 61 to part 58), and the outer diameter d2 of the cylindrical side surface of the base orthogonal to the slit is larger than the inner diameter d1 of the side surface of the cap, and the outer diameter d2 of the cylindrical side surface of the base orthogonal to the slit is larger than the outer diameter of the cylindrical side surface of the base above and below the slit (see annotated Figure 3 below showing arrows defining outer diameter of cylindrical side surface above and below the slit, or “d3”, which is smaller than d2, wherein the outer diameter d3 of the cylindrical side surface of the base on either side of the slit 60 is located on part 54, wherein the cylindrical side surface extends across 51, 53, 54).  It is noted that “cylindrical” is interpreted broadly as generally cylindrical in shape including slight changes in diameter, and therefore the “cylindrical side surface” is considered as 51, 53, 54.  This is consistent with the present application of a “nearly cylindrical shape” of base 12 having a cross-section A-A as shown in Figure 3 that has an outer diameter of a “cylindrical” side surface, but has differing diameters around its circumference (see paragraphs [0017] and [0021] of present application).


    PNG
    media_image1.png
    420
    450
    media_image1.png
    Greyscale

			              Annotated Figure 3 of Olympus

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a resin cap and inner and outer diameters as claimed, as taught by Olympus, to Murakami in order to cause compression of the base (see page 3 of English translation of Olympus), therein creating a secure seal to prevent leakage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a slit and inner and diameters as claimed, as taught by Olympus, to Murakami in order to facilitate sealed introduction Id.), therein creating a secure seal to prevent leakage.
	Regarding claim 2, Murakami further does not disclose the base comprises a groove along a circumference of a cylindrical side surface, the cap comprises a locking part fitted together with the groove so as to touch a groove bottom surface of the groove, the outer diameter of the cylindrical side surface of the base is an outer diameter of the groove bottom surface, and the inner diameter of the side surface of the cap is an inner diameter of the locking part.
	Olympus further teaches the base comprises a groove along a circumference of a cylindrical side surface (see Figure 3; 51 forms a groove between portions 42 and 52 of base), the cap 55 comprises a locking part 56 fitted together with the groove so as to touch a groove bottom surface of the groove, the outer diameter d2 of the cylindrical side surface of the base is an outer diameter of the groove bottom surface, and the inner diameter d1 of the side surface of the cap is an inner diameter of the locking part.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a groove and locking part as claimed, as taught by Olympus, to Murakami in order to cause compression of the base (see page 3 of English translation of Olympus), therein creating a secure seal to prevent leakage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimonaka et al. (U.S. Pat. No. 4,809,679.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        11/06/2021